            Case 3:20-cv-07544-WHA Document 1 Filed 10/27/20 Page 1 of 4



1    LEE SHELDON, Bar No. 263310
     ARMIJO & GARCIA
2    One California Street, Suite 1150
     San Francisco, CA 94111
3    Telephone (415) 273-6500
     Facsimile (415) 273-6535
4    Email: lee.sheldon@armijogarcialaw.com
5
     Attorneys for Defendant,
6    Intertrust Technologies Corporation

7

8
                                    UNITED STATES DISTRICT COURT
9
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11

12   ELISABETH KINDIG,                                    CASE NO. _________________

13           Plaintiff,
                                                          [Santa Clara Superior Court
14                   vs.                                  Case No: 20CV370587]

15   INTERTRUST TECHNOLOGIES                              NOTICE OF REMOVAL OF ACTION;
     CORPORATION; & DOES 1 THROUGH 10,                    DECLARATION OF LEE SHELDON
16   INCLUSIVE,                                           FILED CONCURRENTLY HEREWITH

17           Defendants.                                  [28 U.S.C. §§ 1441, 1446 and 28 U.S.C. § 1331]

18

19           PLEASE TAKE NOTICE that Defendant, Intertrust Technologies Corporation (“Defendant”)

20   by and through its counsel of record, hereby submits this Notice of Removal pursuant to 28 U.S.C. §§

21   1441(a) and 1446 removing this action from the Superior Court of the State of California, County of

22   Santa Clara, in which the action is currently pending, to the United States District Court for the

23   Northern District of California, San Jose Division. Jurisdiction exists under 28 U.S.C. § 1331 and 29

24   U.S.C. §2601 et seq.

25           Defendant states the following facts as grounds for removal:

26           1.      Plaintiff Elisabeth Kindig (“Plaintiff”) commenced this action captioned Kindig v.

27   Intertrust Technologies Corporation., Case No. 20CV370587, in the Superior Court of the State of

28   California, County of Santa Clara, (referred to herein as the “Action” or “State Court Action”). The


                                                      1
                                        NOTICE OF REMOVAL OF ACTION;
            Case 3:20-cv-07544-WHA Document 1 Filed 10/27/20 Page 2 of 4



1    Complaint in this Action was filed on September 11, 2020. On September 29, 2020, Plaintiff

2    attempted service of the State Court Action on Defendant’s counsel via email with a Notice and

3    Acknowledgment.

4            2.      The Complaint alleges eight causes of action: (1) Violation of the California

5    Pregnancy Disability Leave Law; (2) Interference in Violation of the Family Medical Leave Act

6    (“FMLA”) (29 U.S.C. 2601 et seq); (3) Retaliation in Violation of the FMLA; (4) Interference in

7    Violation of the California Family Rights Act; (5) Retaliation in Violation of the CFRA; (6) Sex

8    and/or Pregnancy Discrimination in Violation of the Fair Employment and Housing Act (“FEHA”);

9    (7) Retaliation in Violation of the FEHA; (8) Wrongful Termination in Violation of Public Policy.

10           3.      This Action is being removed pursuant to 28 U.S.C. § 1331 and 29 U.S.C. §2601 et

11   seq. (“FMLA”) because Plaintiff has alleged claims for unlawful interference and retaliation in

12   violation of the FMLA. The FMLA is a federal statute. 29 U.S.C. § 2617(a)(1) expressly provides

13   the United States district courts with jurisdiction over claims made pursuant to the FMLA.

14           4.      29 U.S.C. 2601 et seq., provides the United States District Court for the Northern

15   District of California with original jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1331

16   because Plaintiff alleges that Defendant was Plaintiff’s employer and alleges that Defendant engaged

17   in unlawful interference and retaliation in violation of the FMLA.

18           5.      Each of Plaintiff’s eight (8) causes of action arise from the same set of facts and

19   circumstances, including Plaintiff’s employment with Defendant and the termination of that

20   employment. Accordingly, even if it is found that one or more of Plaintiff’s claims do not “arise

21   under” federal law, removal is still appropriate because the claims are transactionally related to at

22   least one substantial federal claim. [Zuniga v. Blue Cross & Blue Shield of Michigan, 52 F. 3d 1395

23   (6th Cir. 1995); 28 U.S.C. § 1367.] Here, even assuming, arguendo, that only Plaintiff’s second and

24   third causes of action for violation of the FMLA are subject to federal question jurisdiction, since

25   Plaintiff’s first, fourth, fifth, sixth, seventh and eighth causes of action relate to Plaintiff’s

26   employment with Defendant and the termination of that employment, these claims are transactionally

27   related to Plaintiff’s second and third cause of action for violation of the FMLA. Accordingly,

28   removal would still be appropriate as to Plaintiff’s first, fourth, fifth, sixth, seventh and eighth causes

                                                         2
                                          NOTICE OF REMOVAL OF ACTION;
            Case 3:20-cv-07544-WHA Document 1 Filed 10/27/20 Page 3 of 4



1    of action because such claims are transactionally related to a federal claim. [Id.]

2           6.      Accordingly, this is a civil action over which this Court has jurisdiction pursuant to 28

3    U.S.C. § 1331, without regard to the amount in controversy or citizenship of the parties, and which is

4    properly removable pursuant to 28 U.S.C. § 1331 and 1441.

5           7.      This Notice of Removal is timely filed under 28 U.S.C. § 1446(b).

6           8.      No other defendants are named in the Complaint. Therefore, no other defendants need

7    to join this Notice of Removal.

8           9.      Venue in this district is proper under 28 U.S.C. § 1441(a) because the State Court

9    Action is pending in a state court located within this district.

10          10.     Pursuant to 28 U.S.C. § 1446(a), Defendant has removed this action to “the district

11   court of the United States for the district and division within which such action is pending….” As the

12   state court action was pending in Santa Clara County, Defendant has removed the Action to the

13   United States District Court for the Northern District of California, San Jose Division.

14          11.     By filing this Notice of Removal, Defendant has not waived any defenses, claims or

15   rights of any kind.

16          12.     A copy of this Notice of Removal will be filed with the Clerk of the Superior Court of

17   the State of California, County of Santa Clara, in conformity with 28 U.S.C. § 1446(d).

18          13.     Written notice of the filing of this Notice of Removal will be given to all adverse

19   parties in conformity with 28 U.S.C. 1446(d).

20          14.     A true and correct copy of all process, pleadings, and orders filed, delivered to or

21   served in the State Court Action are submitted, pursuant to 28 U.S.C. § 1446(a), and are attached to

22   the Declaration of Lee Sheldon as Exhibits A, B and C.

23          15.     WHEREFORE, Defendant removes the entire Action, and all claims and causes of

24   action included therein, from the Superior Court of the State of California, County of Santa Clara, to

25   the United States District Court for the Northern District of California, San Jose Division.

26
     DATED: October 27, 2020                                ARMIJO & GARCIA
27
                                                            By: ____/s/ Lee E. Sheldon______________
28                                                              LEE SHELDON

                                                        3
                                         NOTICE OF REMOVAL OF ACTION;
            Case 3:20-cv-07544-WHA Document 1 Filed 10/27/20 Page 4 of 4



1                                FEDERAL COURT PROOF OF SERVICE
2            I, the undersigned, hereby certify that I am a citizen of the United States and over the age of
     eighteen; I work in the County of San Francisco, California, in which County the within mailing took
3
     place; and I am not a party to the subject case. My business address is One California Street, Suite
4    1150, San Francisco, CA 94111.
             On October 27, 2020 , I served the following document(s): NOTICE OF REMOVAL OF
5    ACTION; DECLARATION OF LEE SHELDON FILED CONCURRENTLY HEREWITH on
     the following persons at the following addresses:
6
     Aaron P. Minnis
7
     MINNIS & SMALLETS, LLP
8
     Sonya L. Smallets
     Evan R. Ettinghoff
9
     369 Pine Street, Suite 500
     San Francisco, California 94104
10
            The documents were served by the following means:
11
            (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically filed the
12          documents with the Clerk of the Court using the CM/ECF system, which sent notification of
            that filing the persons listed above.
13
            (BY U.S. MAIL) I enclosed the documents in a sealed envelope or package addressed to the
14          persons at the addresses listed above and:
15
            BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of the document(s) to be
16          sent via e-mail. I did not receive, within a reasonable time after the transmission, any electronic
            message or other indication that the transmission was unsuccessful.
17
             I declare under penalty of perjury under the laws of the United States of America and the
18   State of California that the foregoing is true and correct.
19      Executed this day October 27, 2020, at San Francisco, California.
20
                                                                    /s/ Alejandra Guijarro
21                                                                  ___________________________
                                                                      Alejandra Guijarro
22

23

24

25

26

27

28


                                                       4
                                        NOTICE OF REMOVAL OF ACTION;
